Citation Nr: 0503845	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-09 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 8, 1967, to 
June 7, 1968.  He served in the Republic of Vietnam from 
February 9, 1968, to March 3, 1968.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which declined to reopen the claim for 
service connection for post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  In a September 1998 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The appellant filed a 
timely appeal of this decision to the Board, which denied the 
appeal in March 2001.  The appellant received appropriate 
notice of this decision and did not appeal the claim 
thereafter.

3.  Evidence associated with the claims folder since the 
March 2001 Board decision is either cumulative or redundant 
of evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not present a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The March 2001 Board decision that denied the appellant's 
claim for entitlement to service connection for post-
traumatic stress disorder (PTSD) is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000) 
[38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004)].



2.  Evidence associated with the claims folder since the 
March 2001 Board decision is new, but not material, and so 
the requirements to reopen the claim for entitlement to 
service connection for PTSD have not been met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA, now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations are applicable to the 
claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf 
of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
appellant in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II), the Court specifically held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, in 
what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim," under 38 C.F.R. § 3.159(b).  Further, the Court also 
clarified that VA's regulations implementing amended section 
5103(a) apply to cases pending before VA on November 9, 2000, 
even if the RO decision was issued before that date and that, 
where notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini II at 120-123.

After the appellant filed his request to reopen his claim for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) in August 2001, the RO transmitted a VCAA 
letter to him in December 2001.  This letter advised the 
appellant of VA's duties to notify and assist him in 
substantiating his claim under the VCAA, and also advised him 
of the delegation of responsibility between VA and the 
appellant in obtaining information and evidence in support of 
his claim.

The December 2001 VCAA letter told the appellant that in 
order to establish entitlement to service connection for his 
claimed disorder, the evidence must show: (1) an injury in 
service or a disease that began in or was made worse during 
service, or an event in service causing injury or disease; 
(2) a current physical or mental disability; and, (3) a 
relationship between the current disability and the injury or 
disease in service.  The RO further explained, however, that 
because VA previously denied entitlement to service 
connection in March 2001, a final decision, he needed to 
present or identify new and material evidence sufficient to 
reopen this previously denied claim.

Also in the December 2001 communication, the RO advised the 
appellant that VA must make reasonable efforts to help him 
get evidence necessary to support his claim, and that the RO 
would help him get such documents as medical records, 
employment records or records from other Federal agencies.  
The RO advised that the appellant must provide enough 
information about these records so that it would be able to 
request them from the person or agency who has the records.  
The RO notified the appellant that it was still his 
responsibility, however, to support his claim with 
appropriate evidence.  The RO further indicated that it would 
assist the appellant by providing a medical examination or 
getting a medical opinion, if it decided that such 
information was necessary to make a decision on his claim.  

The RO also told the appellant in December 2001 that it 
needed certain information or evidence from him, namely 
information for any person or agency holding records that 
might support his claim.   This letter further stated that 
the appellant should tell the RO about any additional 
information or evidence that he wanted the RO to obtain for 
him, and asked the appellant to send in any evidence in his 
possession that the RO needed for his claim.  The RO also 
told him that it had already gathered certain evidence in 
support of his claim, namely his recent VA outpatient 
treatment records, and that it was currently in the process 
of obtaining information pertaining to his claimed in-service 
stressors.
 
The RO then denied service connection for the claim in a June 
2002 rating decision.  This decision listed all evidence 
considered in support of the claim.  The RO told the 
appellant that there was still no evidence of record of a 
diagnosis of PTSD rendered in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), a requirement 
for the award of service connection for PTSD.  The RO further 
explained that none of the new evidence of record, including 
some recent VA outpatient treatment notes recording a PTSD 
diagnosis entered by the physician who treats him for 
hepatitis, as well as records for his unit during the month 
that he served in Vietnam, was material to the claim, and 
that therefore, the evidence did not warrant a reopening of 
the claim.

Then, in a statement of the case issued in April 2003, the RO 
informed the appellant of the information and evidence needed 
to substantiate his claim, in further detail.  See 
38 U.S.C.A. §§ 5102, 5103.  The RO again informed the 
appellant of the reasons for which it could not reopen his 
claim, the evidence it considered in declining to reopen the 
claim, and the evidence the appellant still needed to submit 
in order to reopen his claim for service connection.  The RO 
also provided the text of several VA regulations pertinent to 
the claim, including: 38 C.F.R. § 3.102 (reasonable doubt); 
38 C.F.R. § 3.104 (finality of decisions); 38 C.F.R. § 3.156  
(requirements for new and material evidence); 38 C.F.R. 
§ 3.159 (VA assistance in developing claims); and 38 C.F.R. 
§ 3.304(f) (principles applicable to service connection of 
PTSD).  38 C.F.R. Part 3 (2004). 

Finally, in a July 2004 letter, the RO informed the appellant 
that his claim was ready for transfer to the Board for 
evaluation.  This letter then advised the appellant of how he 
could submit additional evidence or information to VA, if he 
so desired.

The above shows that, throughout the appeal, the appellant 
was notified as to the legal criteria governing his claim, 
the evidence needed to show entitlement to the benefits 
sought, how VA could and would help him obtain relevant 
records and/or obtain a new examination if needed, and that 
he was ultimately responsible for providing evidence in 
support of his claim.  VA also asked the appellant to send in 
any evidence he had in support of his claim, consistent with 
the fourth element of Pelegrini II.  Furthermore, VCAA notice 
was provided to the appellant prior to the initial RO 
determination in this matter.  

VA also made reasonable efforts to identify and obtain 
relevant records in support of the appellant's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In support of the request 
to reopen, the claims file now contains the appellant's 
recent VA outpatient treatment records dated from 
approximately January 2000 to February 2003, command 
chronology reports from his unit for February 1968 to May 
1968, a new February 2003 VA examination report, hearing 
testimony provided to the Board in May 2004, and several 
statements authored by the appellant in support of this 
claim.   Furthermore, at this time, the appellant has not 
identified any additionally available evidence for 
consideration in this appeal.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion "when such is necessary" to 
decide a claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2003) 
(emphasis added).  Accordingly, in this case, as noted, the 
appellant was afforded an updated VA examination in February 
2003 in support of his claim. 

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the [veteran] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the appellant in this case, and 
that the record is now ready for appellate review.

Analysis of the Request to Reopen the Claim

There has recently been a regulatory change regarding VA's 
definition of what constitutes "new and material evidence."  
This change applies prospectively to all requests to reopen 
that are made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620-45,630 (Aug. 29, 2001) [now codified at 38 C.F.R. § 
3.156(a) (2004)].  Because the record indicates that the 
appellant filed the pending request to reopen his claim after 
that date (on August 30, 2001), the Board finds that this 
regulatory change is applicable here.  Accordingly, the Board 
will analyze this request to reopen under the revised 
criteria for the analysis of a request to reopen a claim for 
service connection based upon the receipt of new and material 
evidence.

The appellant's original claim for service connection was 
filed in November 1997 and denied by the RO in a September 
1998 rating decision.  The appellant appealed the RO's 
determination to the Board, which also denied the claim in a 
March 2001 decision.  After he received notice of this 
decision, the appellant did not appeal this matter to the 
Court.  Accordingly, the Board's March 2001 decision on the 
claim for service connection for PTSD became final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000) 
[38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004)].

Then, in August 2001, the appellant filed a request to reopen 
his claim for service connection for PTSD.  In a June 2002 
rating decision, the RO declined to reopen the claim.  The 
appellant subsequently and timely appealed this matter to the 
Board.

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the appellant's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  When determining whether the 
claim should be reopened, the credibility of the newly 
received evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In order for evidence to be sufficient 
to reopen a previously disallowed claim, it must be both new 
and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

New evidence is now defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In support of the appellant's request to reopen his claim, 
several new documents, including VA outpatient treatment 
records, a new VA examination report, unit records, and 
statements and testimony provided by the appellant, have been 
associated with the claims folder since the Board's final 
decision in March 2001.  These documents were not available 
to or evaluated by agency decisionmakers in the past.  
Accordingly, the Board finds that these documents are new 
evidence.  As noted, however, this does not end the inquiry, 
as the Board must still determine whether any of this new 
evidence is also material to the claim.  

To that end, the Board finds that none of the newly received 
evidence of record is material to the appellant's claim for 
service connection for PTSD.  

At the time of the prior final denial of record (the decision 
rendered by the Board in March 2001), there was no evidence 
of a legally sufficient recorded diagnosis of PTSD.  In its 
decision, the Board explained that such a diagnosis is the 
first required element of a claim of entitlement to service 
connection for PTSD, and that without it, service connection 
cannot be granted under the law.  The Board notes that the 
award of service connection for PTSD requires: medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (requiring that the diagnosis conform to 
the requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).  

Pertinent medical evidence of record at the time of the March 
2001 Board decision included VA outpatient treatment records 
that suggested the possibility of PTSD in the appellant's 
case, but did not record or list any such diagnosis.  The RO 
also afforded the appellant VA examination in May 1998, and 
again in March 2000, in order to have medical practitioners 
with training in the field of mental health evaluate him to 
diagnose PTSD if appropriate.  Both VA examiners, however, 
after review of the record and clinical evaluation of the 
appellant, concluded in their examination reports that he did 
not meet the criteria for a diagnosis of PTSD as delineated 
in the DSM-IV.  

Medical evidence of record in support of the appellant's 
pending request to reopen his claim includes VA outpatient 
treatment records dated from approximately January 2000 to 
February 2003, as well as a February 2003 VA examination 
report.  The appellant notes that in these more recent VA 
treatment records, there is a recorded diagnosis of PTSD, 
originally entered by the physician who treats him for 
hepatitis.  The Board has reviewed these entries, and 
confirms that this physician, a medical doctor who is a 
Fellow in the American College of Physicians, has in fact 
entered a diagnosis of PTSD on the appellant's VA treatment 
chart.  There is no indication, however, in these entries 
that this diagnosis was rendered in accordance with the 
requirements of the DSM-IV, and there is also no indication 
of the results of any psychiatric assessment conducted by 
this VA doctor.  The Board cannot therefore consider this 
notation of a PTSD diagnosis to be sufficient to support the 
claim of service connection for PTSD under the law.  See 
38 C.F.R. §§ 3.304(f); 4.125(a).  Accordingly, the Board does 
not find that these new VA treatment records, including such 
a PTSD diagnosis, are material to the appellant's claim.  
38 C.F.R. § 3.156(a).

Moreover, the Board notes that included in these same VA 
treatment records are several concurrent entries from a VA 
practitioner who specifically sees and treats the appellant 
for mental health and substance abuse-related concerns.  
Further, this individual is listed in the records as a VA 
staff psychiatrist.  Notably, in his entries, this 
psychiatrist does not diagnose the appellant with PTSD.  
Furthermore, the RO arranged for the appellant to undergo an 
updated VA examination with this psychiatrist, in order to 
determine if current symptomatology warranted a diagnosis of 
PTSD.  This VA practitioner, however, after review of the 
record (including reported stressors) and extensive clinical 
evaluation of the appellant, concluded that while the 
appellant may present with some PTSD symptomatology, his 
current status still does not meet the criteria for the 
assignment of a diagnosis of PTSD in accordance with the DSM-
IV.  Because of this conclusion, the Board also finds that 
the new February 2003 VA examination report is also not 
material to the appellant's claim, as it only confirms the 
previously established fact that he does not have PTSD.  
38 C.F.R. § 3.156(a).

Finally, the Board finds that the remaining new evidence, 
consisting of statements from the appellant from February 
2003 forward, testimony he provided to the Board in May 2004, 
and command chronology records for his unit from February 
1968 to May 1968, is also not material to his claim.  His lay 
statements and testimony, although averring that he has an 
appropriate medical diagnosis of PTSD, may not be considered 
to be a record of such a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Further, his unit 
records also do not speak to the matter of an appropriate 
recorded PTSD diagnosis, and while they do include a record 
of certain potentially stressful wartime activities for the 
time during which he was in Vietnam, the matter of a 
confirmed stressor for his claim was not at issue at the time 
of the prior final denial of service connection in March 
2001.  Additionally, the Board observes that the three prior 
VA psychiatric evaluation reports of record in this case 
record a history of the appellant's claimed stressors, and 
indicate that even if these stressors are credible, his 
condition still does not warrant the assignment of a 
diagnosis of PTSD.  Accordingly, the appellant's new 
statements and testimony, as well as his unit records, are 
not material to this claim.  38 C.F.R. § 3.156(a). 

For the reasons listed above, the Board concludes that 
evidence associated with the claims file since the final 
March 2001 Board decision is either cumulative or redundant 
of evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not present a reasonable possibility of substantiating 
the claim.  The Board therefore finds that sufficient new and 
material evidence has not been received to support the claim, 
and as such, the appellant's pending request to reopen his 
claim for service connection for PTSD must be denied.  
38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been received, the 
request to reopen the claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD) is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


